Case 3:19-cr-00001-TJC-PDB Document 52 Filed 10/28/19 Page 1 of 2 PageID 473



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                              CASE NO. 3:19-cr-00001-TJC-PDB


UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
_________________________________/

     UNOPPOSED MOTION TO TRAVEL FROM NOVEMBER 26, 2019 THROUGH
                         NOVEMBER 30, 2019

               Defendant JOHN R. NETTLETON, by and through undersigned counsel, files

this unopposed motion requesting permission to travel, and states in support:

       1.      Defendant is presently on pretrial release. The terms of his release require him to

remain within the Middle District of Florida.

       2.      During the Thanksgiving holiday, Defendant is seeking to travel to Connecticut

with his girlfriend to spend the holiday at his girlfriend’s mother’s residence.

       3.      Defendant requests permission to travel to Connecticut on November 26, 2019,

and to return home on November 30, 2019.

       4.      Defendant, if permitted, will travel out of the Orlando airport on November 26

and fly to Hartford, Connecticut, and then drive to his girlfriend’s mother’s residence in

Marlborough, Connecticut. Defendant will return via flight to Orlando on November 30.

       5.      Defendant has provided his pretrial officer Kimberly Barrett with the flight

information, along with the name and the home address of his girlfriend’s mother where he’ll be

staying in Connecticut.



                                                  1
Case 3:19-cr-00001-TJC-PDB Document 52 Filed 10/28/19 Page 2 of 2 PageID 474



        6.      Pretrial Services has no objection to this request to travel.

        7.      Opposing counsel Todd Gee, of the U.S. Dept. of Justice, has stated that the

Government does not oppose this motion.



        WHEREFORE, Defendant requests for permission to travel to Connecticut from

November 26, 2019, through November 30, 2019, for the reasons stated herein.



                                               Submitted on October 28, 2019, by


                                               s/ Daniel Schwarz
                                               Daniel Schwarz
                                               Fla. Bar No. 84665
                                               Daniel Schwarz, P.A.
                                               245 SE 1st Street, Suite 404
                                               Miami, FL 33131
                                               Phone: (305) 557-4671
                                               Fax: (305) 503-6973
                                               Daniel@danielschwarzlaw.com


                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 28, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all

interested parties.

                                               s/ Daniel Schwarz
                                               Daniel Schwarz




                                                   2
